Citation Nr: 1528561	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  12-28 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a cardiovascular disability, claimed as ischemic heart disease, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1967 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Board notes that a July 2010 rating decision denied service connection for hypertension.  The Veteran is now seeking entitlement to service connection for a heart condition and is currently diagnosed with cardiomyopathy, heart failure, and mitral valve insufficiency.  Thus, this is a new claim rather than a petition to reopen the previous claim of service connection for hypertension.  See Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008) (claims that were based upon distinctly diagnosed diseases or injuries should be considered distinct claims for the purposes of 38 U.S.C.A. § 7104(b)); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  The Board additionally notes that the Veteran is currently service-connected for diabetes, however the Veteran, nor the evidence of record has raised a theory of secondary service connection.  See Robinson v. Mansfield, 21 Vet. App. 545, 552-56 (2008).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
In the present case, the Board notes that the record contains a November 2011 ischemic heart disease Disability Benefits Questionnaire (DBQ), with a December 2012 addendum opinion.  However, the examination and addendum did not include an opinion or discussion of the Veteran's cardiac disabilities on a direct basis, and is therefore inadequate.  

At the November 2011 ischemic heart DBQ the Veteran was diagnosed with ischemic heart disease, as the examiner specifically diagnosed mitral valve insufficiency (regurgitation and prolapse) diagnosed in July 2011.  In review of the Veteran's medical history, the examiner noted that the Veteran underwent mitral valve repair in September 2011.  The examiner stated that the Veteran continued to experience fatigue, and dyspnea on exertion.  The examiner additionally diagnosed the Veteran with congestive heart failure which was deemed chronic, and found that the Veteran had cardiac hypertrophy or dilatation.  Chest X-rays from July 2011 showed that the Veteran had an impression of cardiomegaly.  

The VA examiner amended the November 2011 ischemic heart DBQ, with a December 2012 DBQ.  The December 2012 DBQ concluded that the Veteran does not have ischemic heart disease.  The examiner stated that the:

Veteran does have a diagnosis of cardiomyopathy and heart failure but it is non-ischemic in nature, meaning that it is not related to coronary artery disease and/or occlusion, therefore, to clarify the previous conflicting diagnosis of IHD: the answer would be that the [Veteran] does not have IHD but instead has non-ischemic cardiomyopathy that has resulted in his numerous cardiology problems; i.e. MV insufficiency, MVR, heart failure, dilatated cardiomyopathy, etc... these conditions are not considered presumptive illnesses related to Agent Orange Exposure.  

The Board notes that non-ischemic heart disabilities are not presumptive diseases that result from exposure to Agent Orange and other herbicides.  38 C.F.R. § 3.309 (e).  However, direct service connection for a non-ischemic heart disability due to herbicide exposure must also be considered.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  Thus, a new examination and opinion is necessary.

Updated VA treatment records should be obtained as well.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records pertaining to any treatment the Veteran received for an acquired psychiatric disability since September 2011.  All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available.

2.  Schedule the Veteran for a VA examination by a medical professional with appropriate expertise in order to determine the existence and etiology of any currently diagnosed cardiovascular disabilities.  The claims folder must be made available to and be reviewed by the examiner.

The examiner is to furnish an opinion with respect to the following questions:

(a)  Does the Veteran have ischemic heart disease?

(b)  Based on the medical evidence of record, can it be determined with a reasonable degree of medical certainty that the Veteran has developed mitral valve insufficiency?  

If mitral valve insufficiency is diagnosed, is it at least as likely as not (a 50 percent or greater probability) that such condition (1) had its onset during the Veteran's period of service; or, (2) results from or was caused by any injury or disease that occurred in service, to include the Veteran's presumed exposure to herbicides?  

(c) Based on the medical evidence of record, can it be determined with a reasonable degree of medical certainty that the Veteran has a diagnosable condition for his heart failure?  

If heart failure is diagnosed, is it at least as likely as not (a 50 percent or greater probability) that such condition (1) had its onset during the Veteran's period of service; or, (2) results from or was caused by any injury or disease that occurred in service, to include the Veteran's presumed exposure to herbicides?  

(d) Based on the medical evidence of record, can it be determined with a reasonable degree of medical certainty that the Veteran has developed dilatated cardiomyopathy?  

If dilatated cardiomyopathy is diagnosed, is it at least as likely as not (a 50 percent or greater probability) that such condition (1) had its onset during the Veteran's period of service; or, (2) results from or was caused by any injury or disease that occurred in service, to include the Veteran's presumed exposure to herbicides?  

(e) If the Veteran suffers from any other cardiovascular disability besides from hypertension, is it at least as likely as not (a 50 percent or greater probability) that such condition (1) had its onset during the Veteran's period of service; or, (2) results from or was caused by any injury or disease that occurred in service, to include the Veteran's presumed exposure to herbicides?  
The reasons and bases for each opinion are to be fully explained with a complete discussion of the lay and medical evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

3.  Thereafter, readjudicate the claim for service connection for a cardiovascular disability, claimed as ischemic heart disease, to include as due to herbicide exposure.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




